CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to their knowledge, the Quarterly Report on Form 10-Q for the period ended march 31, 2009 of Corporate Security Consultants, Inc. (the "Company") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and the information contained in such periodic report fairly presents, in all material respects, the financial condition and results of operations of the Company as of, and for, the periods presented in such report. Very truly yours, /s/ Lawrence E. Schreiber Lawrence E. Schreiber Chief Executive Officer /s/ Lawrence E. Schreiber Lawrence E. Schreiber Chief Financial Officer DatedJuly 21, 2009 A signed original of this written statement required by Section 906 of the Sarbane-Oxley Act of 2002 has been provided to Corporate Security Consultants, Inc. and will be furnished to the Securities and Exchange Commission or its staff upon request.
